                                         Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 1 of 30




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                         Case No. 17-cv-04467-BLF
                                   8                    Plaintiff,
                                                                                             OMNIBUS ORDER RE: SEALING
                                   9             v.                                          MOTIONS AT ECF 319, 327, 329, 335
                                  10     SONICWALL, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are administrative motions filed by Plaintiff Finjan, Inc. (“Finjan”) and
                                  14   Defendant SonicWall, Inc. (“SonicWall”) to file under seal portions of their briefs and exhibits in
                                  15   connection with SonicWall’s Motion for Partial Summary Judgment (at ECF 320). For the reasons
                                  16   stated below, (1) SonicWall’s Administrative Motion to File Under Seal at ECF 319 is GRANTED,
                                  17   (2) Finjan’s Administrative Motion to File Under Seal at ECF 327 is TERMINATED as moot, (3)
                                  18   Finjan’s Amended Administrative Motion to File Under Seal at ECF 329 is GRANTED, and (4)
                                  19   SonicWall’s Administrative Motion to File Under Seal at ECF 335 is GRANTED.
                                  20     I.   LEGAL STANDARD
                                  21          “Historically, courts have recognized a ‘general right to inspect and copy public records and
                                  22   documents, including judicial records and documents.’” Kamakana v. City & Cty. Of Honolulu, 447

                                  23   F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n.

                                  24   7 (1978)). Accordingly, when considering a sealing request, “a ‘strong presumption in favor of

                                  25   access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,

                                  26   1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to motions that are “more than

                                  27   tangentially related to the underlying cause of action” bear the burden of overcoming the

                                  28   presumption with “compelling reasons” that outweigh the general history of access and the public
                                         Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 2 of 30




                                   1   policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir.

                                   2   2016); Kamakana, 447 F.3d at 1178–79.

                                   3          However, “while protecting the public’s interest in access to the courts, we must remain

                                   4   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   5   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   6   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   7   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto Safety,

                                   8   809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access

                                   9   to court records attached only to non-dispositive motions because those documents are often

                                  10   unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving to seal

                                  11   the documents attached to such motions must meet the lower “good cause” standard of Rule 26(c).

                                  12   Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This standard requires a
Northern District of California
 United States District Court




                                  13   “particularized showing,” id., that “specific prejudice or harm will result” if the information is

                                  14   disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir.

                                  15   2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific examples

                                  16   of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476

                                  17   (9th Cir. 1992). A protective order sealing the documents during discovery may reflect the court’s

                                  18   previous determination that good cause exists to keep the documents sealed, see Kamakana, 447

                                  19   F.3d at 1179–80, but a blanket protective order that allows the parties to designate confidential

                                  20   documents does not provide sufficient judicial scrutiny to determine whether each particular

                                  21   document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference to a stipulation or

                                  22   protective order that allows a party to designate certain documents as confidential is not sufficient

                                  23   to establish that a document, or portions thereof, are sealable.”).

                                  24          In addition to making particularized showings of good cause, parties moving to seal

                                  25   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  26   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  27   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  28   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and must
                                                                                          2
                                         Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 3 of 30




                                   1   conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                   2   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                   3   material” which “lists in table format each document or portion thereof that is sought to be sealed,”

                                   4   Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by highlighting

                                   5   or other clear method, the portions of the document that have been omitted from the redacted

                                   6   version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative Motion to File

                                   7   Under Seal, the Designating Party must file a declaration as required by subsection 79-5(d)(1)(A)

                                   8   establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   9    II.   DISCUSSION
                                  10          The Court has reviewed the parties’ sealing motions and the declarations of the designating

                                  11   parties submitted in support thereof. The Court’s rulings on the sealing requests are set forth in the

                                  12   tables below. Where the designating party has requested sealing, the Court finds that the parties
Northern District of California
 United States District Court




                                  13   have articulated compelling reasons to seal certain portions of the submitted documents and the

                                  14   proposed redactions are generally narrowly tailored.

                                  15          A.    ECF 319, Sealing Motion Related to SonicWall’s Motion for Partial Summary
                                                    Judgment
                                  16

                                  17    ECF or Exh.
                                                          Document                   Result              Reasoning
                                  18    No.
                                        ECF 320           Defendant SonicWall,       GRANTED as          The highlighted portions of this
                                  19                      Inc’s Motion for           to highlighted      document reflect information that
                                                          Summary Judgement          portions at:        SonicWall has designated as
                                  20                                                 Page 3: lines 2-    “Highly Confidential – Attorneys’
                                                                                     7, 9-10, 14-15;     Eyes Only” or “Highly
                                  21                                                 Page 7: lines       Confidential – Attorney’s Eyes
                                  22                                                 12-13, 19-20,       Only – Source Code” pursuant to
                                                                                     23;                 the Stipulated Protective Order. If
                                  23                                                 Page 11: lines      filed publicly, this confidential
                                                                                     2-3, 5-10, 18;      information could be used to
                                  24                                                 Page 12: lines      SonicWall’s disadvantage by
                                                                                     1-4, 12-16;         competitors as it concerns the
                                  25                                                 Page 14: lines      identification, organization, and
                                  26                                                 16-17;              or operation of SonicWall’s
                                                                                     Page 17: lines      proprietary products. See
                                  27                                                 13-14, 18-20;       Declaration of Nicole E. Grigg in
                                                                                     Page 19: lines      Support of Administrative Motion
                                  28                                                 15, 19, 22, 24-     to File Documents Under Seal
                                                                                          3
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 4 of 30




                                       ECF or Exh.
                                   1                  Document                 Result              Reasoning
                                       No.
                                   2                                           28;                 (“Grigg Declaration”), ¶¶ 2-5.
                                                                               Page 20: lines
                                   3                                           1-4, 6-9, 12, 16-
                                                                               23;
                                   4                                           Page 21: lines
                                                                               6-8.
                                   5
                                       3 to Gunther   Excerpts from the        GRANTED as          This document reflects
                                   6   Declaration    September 3, 2020        to entire           information that SonicWall has
                                                      Expert Report of Dr.     document.           designated as “Highly
                                   7                  Nenad Medvidovic                             Confidential – Attorneys’ Eyes
                                                      Regarding                                    Only” or “Highly Confidential –
                                   8                  Infringement by                              Attorney’s Eyes Only – Source
                                   9                  SonicWall, Inc. of                           Code” pursuant to the Stipulated
                                                      Patent Nos. 8,225,408;                       Protective Order. If filed publicly,
                                  10                  7,975,305; and                               this confidential information
                                                      8,141,154                                    could be used to SonicWall’s
                                  11                                                               disadvantage by competitors as it
                                                                                                   concerns the identification,
                                  12
Northern District of California




                                                                                                   organization, and or operation of
 United States District Court




                                  13                                                               SonicWall’s proprietary products.
                                                                                                   See Grigg Declaration ¶¶ 2-5.
                                  14   4 to Gunther   Excerpts from the        GRANTED as          This document reflects
                                       Declaration    September 4, 2020        to entire           information that SonicWall has
                                  15                  Expert Report of         document.           designated as “Highly
                                                      DeForest McDuff,                             Confidential – Attorneys’ Eyes
                                  16
                                                      Ph.D                                         Only” pursuant to the Stipulated
                                  17                                                               Protective Order. If filed publicly,
                                                                                                   this confidential information
                                  18                                                               could be used to SonicWall’s
                                                                                                   disadvantage by competitors as it
                                  19                                                               concerns SonicWall’s confidential
                                                                                                   financial and business
                                  20
                                                                                                   information. See Grigg
                                  21                                                               Declaration ¶¶ 2-5.
                                       5 to Gunther   Excerpts from the July   GRANTED as          This document reflects testimony
                                  22   Declaration    9, 2020 John             to entire           that SonicWall has designated as
                                                      Gmuender Deposition      document.           “Highly Confidential – Attorneys’
                                  23                  Transcript                                   Eyes Only” or “Highly
                                  24                                                               Confidential – Attorney’s Eyes
                                                                                                   Only – Source Code” pursuant to
                                  25                                                               the Stipulated Protective Order. If
                                                                                                   filed publicly, this confidential
                                  26                                                               information could be used to
                                                                                                   SonicWall’s disadvantage by
                                  27                                                               competitors as it concerns the
                                  28                                                               identification, organization, and

                                                                                   4
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 5 of 30




                                       ECF or Exh.
                                   1                  Document                 Result       Reasoning
                                       No.
                                   2                                                        or operation of SonicWall’s
                                                                                            proprietary products. See Grigg
                                   3                                                        Declaration ¶¶ 2-5.
                                       6 to Gunther   Excerpts from the July   GRANTED as   This document reflects testimony
                                   4   Declaration    16, 2020 Shunhui Zhu     to entire    that SonicWall has designated as
                                                      Deposition Transcript.   document.    “Highly Confidential – Attorneys’
                                   5
                                                                                            Eyes Only” or “Highly
                                   6                                                        Confidential – Attorney’s Eyes
                                                                                            Only – Source Code” pursuant to
                                   7                                                        the Stipulated Protective Order. If
                                                                                            filed publicly, this confidential
                                   8                                                        information could be used to
                                   9                                                        SonicWall’s disadvantage by
                                                                                            competitors as it concerns the
                                  10                                                        identification, organization, and
                                                                                            or operation of SonicWall’s
                                  11                                                        proprietary products. See Grigg
                                                                                            Declaration ¶¶ 2-5.
                                  12
Northern District of California




                                       7 to Gunther   Excerpts from the July   GRANTED as   This document reflects testimony
 United States District Court




                                  13   Declaration    29, 2020 Dmitriy         to entire    that SonicWall has designated as
                                                      Ayrapetov Deposition     document.    “Highly Confidential – Attorneys’
                                  14                  Transcript                            Eyes Only” or “Highly
                                                                                            Confidential – Attorney’s Eyes
                                  15                                                        Only – Source Code” pursuant to
                                                                                            the Stipulated Protective Order. If
                                  16
                                                                                            filed publicly, this confidential
                                  17                                                        information could be used to
                                                                                            SonicWall’s disadvantage by
                                  18                                                        competitors as it concerns the
                                                                                            identification, organization, and
                                  19                                                        or operation of SonicWall’s
                                                                                            proprietary products. See Grigg
                                  20
                                                                                            Declaration ¶¶ 2-5.
                                  21   8 to Gunther   Excerpts from the July   GRANTED as   This document reflects testimony
                                       Declaration    24, 2020 Matt            to entire    that SonicWall has designated as
                                  22                  Neiderman Deposition     document.    “Highly Confidential – Attorneys’
                                                      Transcript                            Eyes Only” or “Highly
                                  23                                                        Confidential – Attorney’s Eyes
                                  24                                                        Only – Source Code” pursuant to
                                                                                            the Stipulated Protective Order. If
                                  25                                                        filed publicly, this confidential
                                                                                            information could be used to
                                  26                                                        SonicWall’s disadvantage by
                                                                                            competitors as it concerns the
                                  27                                                        identification, organization, and
                                  28                                                        or operation of SonicWall’s

                                                                                  5
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 6 of 30




                                       ECF or Exh.
                                   1                   Document                Result       Reasoning
                                       No.
                                   2                                                        proprietary products. See Grigg
                                                                                            Declaration ¶¶ 2-5.
                                   3   14 to Gunther   Excerpts from the       GRANTED as   This document reflects testimony
                                       Declaration     October 22, 2020 Eric   to entire    that SonicWall has designated as
                                   4                   B. Cole, Ph.D.          document.    “Highly Confidential – Attorneys’
                                                       Deposition Transcript                Eyes Only” and “Highly
                                   5
                                                                                            Confidential – Attorneys’ Eyes
                                   6                                                        Only - Source Code” pursuant to
                                                                                            the Stipulated Protective Order. If
                                   7                                                        filed publicly, this confidential
                                                                                            information could be used to
                                   8                                                        SonicWall’s disadvantage by
                                   9                                                        competitors as it concerns the
                                                                                            identification, organization, and
                                  10                                                        or operation of SonicWall’s
                                                                                            proprietary products, including its
                                  11                                                        source code. See Grigg
                                                                                            Declaration, ¶¶ 2-5.
                                  12
Northern District of California




                                       15 to Gunther   Excerpts from the       GRANTED as   This document reflects testimony
 United States District Court




                                  13   Declaration     October 26, 2020        to entire    that SonicWall has designated as
                                                       Michael                 document.    “Highly Confidential – Attorneys’
                                  14                   Mitzenmacher, Ph.D.                  Eyes Only” and “Highly
                                                       Deposition Transcript                Confidential – Attorneys’ Eyes
                                  15                                                        Only - Source Code” pursuant to
                                                                                            the Stipulated Protective Order. If
                                  16
                                                                                            filed publicly, this confidential
                                  17                                                        information could be used to
                                                                                            SonicWall’s disadvantage by
                                  18                                                        competitors as it concerns the
                                                                                            identification, organization, and
                                  19                                                        or operation of SonicWall’s
                                                                                            proprietary products, including its
                                  20
                                                                                            source code. See Grigg
                                  21                                                        Declaration, ¶¶ 2-5.
                                       16 to Gunther   Excerpts from the       GRANTED as   This document reflects testimony
                                  22   Declaration     October 29, 2020        to entire    that SonicWall has designated as
                                                       Nenad Medvidovic,       document.    “Highly Confidential – Attorneys’
                                  23                   Ph.D. Deposition                     Eyes Only” and “Highly
                                  24                   Transcript                           Confidential – Attorneys’ Eyes
                                                                                            Only - Source Code” pursuant to
                                  25                                                        the Stipulated Protective Order. If
                                                                                            filed publicly, this confidential
                                  26                                                        information could be used to
                                                                                            SonicWall’s disadvantage by
                                  27                                                        competitors as it concerns the
                                  28                                                        identification, organization, and

                                                                                  6
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 7 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                                                         or operation of SonicWall’s
                                                                                             proprietary products, including its
                                   3                                                         source code. See Grigg
                                                                                             Declaration, ¶¶ 2-5.
                                   4   17 to Gunther   Excerpts from the      GRANTED as     This document reflects testimony
                                       Declaration     September 3, 2020      to entire      that SonicWall has designated as
                                   5
                                                       Expert Report of Dr.   document.      “Highly Confidential – Attorneys’
                                   6                   Eric B. Cole Regarding                Eyes Only” and “Highly
                                                       Technology Tutorial                   Confidential – Attorneys’ Eyes
                                   7                   and Infringement by                   Only - Source Code” pursuant to
                                                       SonicWall, Inc. of                    the Stipulated Protective Order. If
                                   8                   Patent Nos. 6,154,844;                filed publicly, this confidential
                                   9                   7,058,822; 7,647,633;                 information could be used to
                                                       and 8,677,494                         SonicWall’s disadvantage by
                                  10                                                         competitors as it concerns the
                                                                                             identification, organization, and
                                  11                                                         or operation of SonicWall’s
                                                                                             proprietary products, including its
                                  12
Northern District of California




                                                                                             source code. See Grigg
 United States District Court




                                  13                                                         Declaration, ¶¶ 2-5.
                                       18 to Gunther   Excerpts from the        GRANTED as   This document reflects testimony
                                  14   Declaration     September 3, 2020        to entire    that SonicWall has designated as
                                                       Expert Report of         document.    “Highly Confidential – Attorneys’
                                  15                   Michael                               Eyes Only” and “Highly
                                                       Mitzenmacher, Ph.D.                   Confidential – Attorneys’ Eyes
                                  16
                                                       Regarding                             Only - Source Code” pursuant to
                                  17                   Infringement by                       the Stipulated Protective Order. If
                                                       SonicWall, Inc. of                    filed publicly, this confidential
                                  18                   Patent Nos. 6,804,780;                information could be used to
                                                       6,965,968; and                        SonicWall’s disadvantage by
                                  19                   7,613,926                             competitors as it concerns the
                                                                                             identification, organization, and
                                  20
                                                                                             or operation of SonicWall’s
                                  21                                                         proprietary products, including its
                                                                                             source code. See Grigg
                                  22                                                         Declaration, ¶¶ 2-5.
                                       19 to Gunther   December 1, 2015         GRANTED as   SonicWall has designated this
                                  23   Declaration     CloudAV 2.1:             to entire    internal technical specification
                                  24                   Sandbox.                 document.    “Highly Confidential – Attorneys’
                                                       Specifications and                    Eyes Only” pursuant to the
                                  25                   Design, Version 0.2                   Stipulated Protective Order. If
                                                       (December 1, 2015),                   filed publicly, this confidential
                                  26                   bearing bates numbers                 information could be used to
                                                       SonicWall-                            SonicWall’s disadvantage by
                                  27                   Finjan_00876666 -                     competitors as it concerns the
                                  28                   SonicWall-                            identification, organization, and

                                                                                   7
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 8 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                   Finjan_00876680                       or operation of SonicWall’s
                                                                                             proprietary products. See Grigg
                                   3                                                         Declaration, ¶¶ 2-5.
                                       20 to Gunther   March 12, 2018           GRANTED as   SonicWall has designated this
                                   4   Declaration     CloudAV 2.1:             to entire    internal technical specification
                                                       Sandbox.                 document.    “Highly Confidential – Attorneys’
                                   5
                                                       Specifications and                    Eyes Only” pursuant to the
                                   6                   Design, Version 1.3                   Stipulated Protective Order. If
                                                       (March 12, 2018),                     filed publicly, this confidential
                                   7                   bearing bates numbers                 information could be used to
                                                       SonicWall-                            SonicWall’s disadvantage by
                                   8                   Finjan_00002468 -                     competitors as it concerns the
                                   9                   SonicWall-                            identification, organization, and
                                                       Finjan_00002495                       or operation of SonicWall’s
                                  10                                                         proprietary products. See Grigg
                                                                                             Declaration, ¶¶ 2-5.
                                  11   21 to Gunther   Excerpts from the July   GRANTED as   This document reflects testimony
                                       Declaration     31, 2020 Alex            to entire    that SonicWall has designated as
                                  12                                                         “Highly Confidential – Attorneys’
Northern District of California




                                                       Dubrovsky Deposition     document.
 United States District Court




                                  13                   Transcript                            Eyes Only” or “Highly
                                                                                             Confidential – Attorney’s Eyes
                                  14                                                         Only – Source Code” pursuant to
                                                                                             the Stipulated Protective Order. If
                                  15                                                         filed publicly, this confidential
                                                                                             information could be used to
                                  16
                                                                                             SonicWall’s disadvantage by
                                  17                                                         competitors as it concerns the
                                                                                             identification, organization, and
                                  18                                                         or operation of SonicWall’s
                                                                                             proprietary products. See Grigg
                                  19                                                         Declaration ¶¶ 2-5.
                                       22 to Gunther   Excerpts from the May    GRANTED as   This document reflects
                                  20
                                       Declaration     31, 2019 Finjan’s        to entire    information that SonicWall has
                                  21                   Second Supplemental      document.    designated as “Highly
                                                       Infringement                          Confidential – Attorneys’ Eyes
                                  22                   Contentions, Appendix                 Only” and “Highly Confidential –
                                                       A-1                                   Attorneys’ Eyes Only - Source
                                  23                                                         Code” pursuant to the Stipulated
                                  24                                                         Protective Order. If filed publicly,
                                                                                             this confidential information
                                  25                                                         could be used to SonicWall’s
                                                                                             disadvantage by competitors as it
                                  26                                                         concerns the identification,
                                                                                             organization, and or operation of
                                  27                                                         SonicWall’s proprietary products,
                                  28                                                         including its source code. See

                                                                                   8
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 9 of 30




                                       ECF or Exh.
                                   1                   Document                  Result       Reasoning
                                       No.
                                   2                                                          Grigg Declaration, ¶¶ 2-5.
                                       24 to Gunther   Excerpts from the July    GRANTED as   This document reflects testimony
                                   3   Declaration     7, 2020 Senthil           to entire    that SonicWall has designated as
                                                       Cheetancheri              document.    “Highly Confidential – Attorneys’
                                   4                   Deposition Transcript                  Eyes Only” or “Highly
                                                                                              Confidential – Attorney’s Eyes
                                   5
                                                                                              Only – Source Code” pursuant to
                                   6                                                          the Stipulated Protective Order. If
                                                                                              filed publicly, this confidential
                                   7                                                          information could be used to
                                                                                              SonicWall’s disadvantage by
                                   8                                                          competitors as it concerns the
                                   9                                                          identification, organization, and
                                                                                              or operation of SonicWall’s
                                  10                                                          proprietary products. See Grigg
                                                                                              Declaration ¶¶ 2-5.
                                  11   26 to Gunther   December 29, 2017         GRANTED as   SonicWall has designated this
                                       Declaration     SonicSandbox 2.2          to entire    internal technical specification
                                  12                                                          “Highly Confidential – Attorneys’
Northern District of California




                                                       Functional                document.
 United States District Court




                                  13                   Specification, Version                 Eyes Only” pursuant to the
                                                       1 (2017/12/29),                        Stipulated Protective Order. If
                                  14                   bearing bates numbers                  filed publicly, this confidential
                                                       SonicWall-                             information could be used to
                                  15                   Finjan_00002551 -                      SonicWall’s disadvantage by
                                                       SonicWall-                             competitors as it concerns the
                                  16
                                                       Finjan_00002561.                       identification, organization, and
                                  17                                                          or operation of SonicWall’s
                                                                                              proprietary products. See Grigg
                                  18                                                          Declaration, ¶¶ 2-5.
                                       27 to Gunther   Excerpts from the         GRANTED as   This document reflects testimony
                                  19   Declaration     November 2, 2020          to entire    that SonicWall has designated as
                                                       DeForest McDuff,          document.    “Highly Confidential – Attorneys’
                                  20
                                                       Ph.D. Deposition                       Eyes Only” pursuant to the
                                  21                   Transcript                             Stipulated Protective Order. If
                                                                                              filed publicly, this confidential
                                  22                                                          information could be used to
                                                                                              SonicWall’s disadvantage by
                                  23                                                          competitors as it concerns
                                  24                                                          SonicWall’s confidential financial
                                                                                              and business information. See
                                  25                                                          Grigg Declaration ¶¶ 2-5.
                                       28 to Gunther   The July 31, 2020         GRANTED as   This document reflects
                                  26   Declaration     Plaintiff Finjan Inc.’s   to entire    information that Finjan has
                                                       Third Supplemental        document.    designated as “Highly
                                  27                   Objections and                         Confidential – Attorneys’ Eyes
                                  28                   Responses to                           Only” pursuant to the Stipulated

                                                                                    9
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 10 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                   Defendant SonicWall,                  Protective Order. See Grigg
                                                       Inc.’s First Set of                   Declaration ¶¶ 2-5.
                                   3                   Interrogatories (No 6)
                                                                                             This document reflects
                                   4                                                         information and testimony
                                                                                             regarding Finjan’s business
                                   5
                                                                                             practices and licensing
                                   6                                                         negotiations, which Finjan has
                                                                                             designated “HIGHLY
                                   7                                                         CONFIDENTIAL –
                                                                                             ATTORNEYS’ EYES ONLY”
                                   8                                                         under the Protective Order (ECF
                                                                                             No. 68). Public disclosure of this
                                   9
                                                                                             information would cause harm to
                                  10                                                         Finjan. See Declaration of K.
                                                                                             Nicole Williams in Support of
                                  11                                                         SonicWall’s Administrative
                                                                                             Motion to File Under Seal
                                  12                                                         (“Williams Decl.”) ¶ 3, ECF 322.
Northern District of California
 United States District Court




                                  13   29 to Gunther   Excerpts from the        GRANTED as   This document reflects
                                       Declaration     February 26, 2020        to entire    information that Finjan has
                                  14                   John Garland             document.    designated as “Highly
                                                       Deposition Transcript                 Confidential – Attorneys’ Eyes
                                  15                                                         Only” pursuant to the Stipulated
                                                                                             Protective Order. See Grigg
                                  16                                                         Declaration ¶¶ 2-5.
                                  17
                                                                                             This document reflects testimony
                                  18                                                         regarding Finjan’s business
                                                                                             practices and licensing
                                  19                                                         negotiations, which Finjan has
                                                                                             designated “HIGHLY
                                  20
                                                                                             CONFIDENTIAL –
                                  21                                                         ATTORNEYS’ EYES ONLY”
                                                                                             under the Protective Order (ECF
                                  22                                                         No. 68). Public disclosure of this
                                                                                             information would cause harm to
                                  23                                                         Finjan. See Williams Decl. ¶ 4.
                                       30 to Gunther   June 10-11, 2014         GRANTED as   This document reflects
                                  24
                                       Declaration     Email thread between     to entire    information that Finjan has
                                  25                   Finjan and Dell          document.    designated as “Highly
                                                       bearing bates numbers                 Confidential – Attorneys’ Eyes
                                  26                   Finjan-SW 047868 -                    Only” pursuant to the Stipulated
                                                       Finjan-SW 047869                      Protective Order. See Grigg
                                  27                                                         Declaration ¶¶ 2-5.
                                  28
                                                                                   10
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 11 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                                                         This document reflects
                                                                                             information regarding Finjan’s
                                   3                                                         business practices and licensing
                                                                                             negotiations, which Finjan has
                                   4                                                         designated “HIGHLY
                                                                                             CONFIDENTIAL –
                                   5
                                                                                             ATTORNEYS’ EYES ONLY”
                                   6                                                         under the Protective Order (ECF
                                                                                             No. 68). Public disclosure of this
                                   7                                                         information would cause harm to
                                                                                             Finjan. See Williams Decl. ¶ 5.
                                   8   31 to Gunther   November 25, 2014        GRANTED as   This document reflects
                                   9   Declaration     Introductory Licensing   to entire    information that Finjan has
                                                       Meeting Presentation     document.    designated as “Highly
                                  10                   bearing bates numbers                 Confidential – Attorneys’ Eyes
                                                       Finjan-SW 047884 -                    Only” pursuant to the Stipulated
                                  11                   Finjan-SW 047924                      Protective Order. See Grigg
                                                                                             Declaration ¶¶ 2-5.
                                  12
Northern District of California
 United States District Court




                                  13                                                         This document reflects
                                                                                             information regarding Finjan’s
                                  14                                                         business practices and licensing
                                                                                             negotiations, which Finjan has
                                  15                                                         designated “HIGHLY
                                                                                             CONFIDENTIAL –
                                  16                                                         ATTORNEYS’ EYES ONLY”
                                  17                                                         under the Protective Order (ECF
                                                                                             No. 68). Public disclosure of this
                                  18                                                         information would cause harm to
                                                                                             Finjan. See Williams Decl. ¶ 6.
                                  19   32 to Gunther   September 17, 2014       GRANTED as   This document reflects
                                       Declaration     Email between Finjan     to entire    information that Finjan has
                                  20
                                                       and Dell bearing bates   document.    designated as “Highly
                                  21                   numbers Finjan-SW                     Confidential – Attorneys’ Eyes
                                                       047936 - Finjan-SW                    Only” pursuant to the Stipulated
                                  22                   047946                                Protective Order. See Grigg
                                                                                             Declaration ¶¶ 2-5.
                                  23
                                                                                             This document reflects
                                  24
                                                                                             information regarding Finjan’s
                                  25                                                         business practices and licensing
                                                                                             negotiations, which Finjan has
                                  26                                                         designated “HIGHLY
                                                                                             CONFIDENTIAL –
                                  27                                                         ATTORNEYS’ EYES ONLY”
                                  28                                                         under the Protective Order (ECF

                                                                                   11
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 12 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                                                         No. 68). Public disclosure of this
                                                                                             information would cause harm to
                                   3                                                         Finjan. See Williams Decl. ¶ 7.
                                       33 to Gunther   October 12, 2016         GRANTED as   This document reflects
                                   4   Declaration     Patent Licensing         to entire    information that Finjan has
                                                       Discussions              document.    designated as “Highly
                                   5
                                                       Presentation bearing                  Confidential – Attorneys’ Eyes
                                   6                   bates numbers Finjan-                 Only” pursuant to the Stipulated
                                                       SW 047979 - Finjan-                   Protective Order. See Grigg
                                   7                   SW 048008                             Declaration ¶¶ 2-5.
                                   8                                                         This document reflects
                                   9                                                         information regarding Finjan’s
                                                                                             business practices and licensing
                                  10                                                         negotiations, which Finjan has
                                                                                             designated “HIGHLY
                                  11                                                         CONFIDENTIAL –
                                                                                             ATTORNEYS’ EYES ONLY”
                                  12
Northern District of California




                                                                                             under the Protective Order (ECF
 United States District Court




                                  13                                                         No. 68). Public disclosure of this
                                                                                             information would cause harm to
                                  14                                                         Finjan. See Williams Decl. ¶ 8.
                                       34 to Gunther   An email from John       GRANTED as   This document reflects
                                  15   Declaration     Garland of Finjan to     to entire    information that Finjan has
                                                       Mattthew Neiderman       document.    designated this document “Highly
                                  16
                                                       of SonicWall attaching                Confidential – Attorneys’ Eyes
                                  17                   a chart of Exemplary                  Only” pursuant to the Stipulated
                                                       Finjan Patents of                     Protective Order. See Grigg
                                  18                   Interest to SonicWall                 Declaration ¶¶ 2-5.
                                                       bearing bates numbers
                                  19                   SonicWall-                            This document reflects
                                                       Finjan_01044809 -                     information regarding Finjan’s
                                  20
                                                       SonicWall-                            business practices and licensing
                                  21                   Finjan_01044812                       negotiations, which Finjan has
                                                                                             designated “HIGHLY
                                  22                                                         CONFIDENTIAL –
                                                                                             ATTORNEYS’ EYES ONLY”
                                  23                                                         under the Protective Order (ECF
                                                                                             No. 68). Public disclosure of this
                                  24
                                                                                             information would cause harm to
                                  25                                                         Finjan. See Williams Decl. ¶ 9.
                                       36 to Gunther   July 8, 2014 Email       GRANTED as   This document reflects
                                  26   Declaration     between Finjan and       to entire    information that Finjan has
                                                       Dell bearing bates       document.    designated this document “Highly
                                  27                   number Finjan-SW                      Confidential – Attorneys’ Eyes
                                  28                   047947 - Finjan-SW                    Only” pursuant to the Stipulated

                                                                                   12
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 13 of 30




                                       ECF or Exh.
                                   1                   Document                Result       Reasoning
                                       No.
                                   2                   047952                               Protective Order. See Grigg
                                                                                            Declaration ¶¶ 2-5.
                                   3
                                                                                            This document reflects
                                   4                                                        information regarding Finjan’s
                                                                                            business practices and licensing
                                   5
                                                                                            negotiations, which Finjan has
                                   6                                                        designated “HIGHLY
                                                                                            CONFIDENTIAL –
                                   7                                                        ATTORNEYS’ EYES ONLY”
                                                                                            under the Protective Order (ECF
                                   8                                                        No. 68). Public disclosure of this
                                                                                            information would cause harm to
                                   9
                                                                                            Finjan. See Williams Decl. ¶ 10.
                                  10   37 to Gunther   November 1-21, 2016     GRANTED as   This document reflects
                                       Declaration     Email thread between    to entire    information that Finjan has
                                  11                   Finjan and Dell         document.    designated this document “Highly
                                                       bearing bates numbers                Confidential – Attorneys’ Eyes
                                  12                                                        Only” pursuant to the Stipulated
Northern District of California




                                                       Finjan-SW 047959 -
 United States District Court




                                  13                   Finjan-SW 047962                     Protective Order. See Grigg
                                                                                            Declaration ¶¶ 2-5.
                                  14
                                                                                            This document reflects
                                  15                                                        information regarding Finjan’s
                                                                                            business practices and licensing
                                  16                                                        negotiations, which Finjan has
                                  17                                                        designated “HIGHLY
                                                                                            CONFIDENTIAL –
                                  18                                                        ATTORNEYS’ EYES ONLY”
                                                                                            under the Protective Order (ECF
                                  19                                                        No. 68). Public disclosure of this
                                                                                            information would cause harm to
                                  20
                                                                                            Finjan. See Williams Decl. ¶ 11.
                                  21   38 to Gunther   June 8, 2017 Patent     GRANTED as   This document reflects
                                       Declaration     Licensing Discussions   to entire    information that Finjan has
                                  22                   Presentation bearing    document.    designated this document “Highly
                                                       bates numbers                        Confidential – Attorneys’ Eyes
                                  23                   FINJAN-SW 146162 -                   Only” pursuant to the Stipulated
                                                       FINJAN-SW 146192.                    Protective Order. See Grigg
                                  24
                                                                                            Declaration ¶¶ 2-5.
                                  25
                                                                                            This document reflects
                                  26                                                        information regarding Finjan’s
                                                                                            business practices and licensing
                                  27                                                        negotiations, which Finjan has
                                  28                                                        designated “HIGHLY

                                                                                  13
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 14 of 30




                                       ECF or Exh.
                                   1                   Document                 Result       Reasoning
                                       No.
                                   2                                                         CONFIDENTIAL –
                                                                                             ATTORNEYS’ EYES ONLY”
                                   3                                                         under the Protective Order (ECF
                                                                                             No. 68). Public disclosure of this
                                   4                                                         information would cause harm to
                                                                                             Finjan. See Williams Decl. ¶ 12.
                                   5

                                   6   39 to Gunther   Excerpts from the July   GRANTED as   This document reflects testimony
                                       Declaration     31, 2020 Brook           to entire    that SonicWall has designated as
                                   7                   Chelmo Deposition        document.    “Highly Confidential – Attorneys’
                                                       Transcript                            Eyes Only” or “Highly
                                   8                                                         Confidential – Attorney’s Eyes
                                   9                                                         Only – Source Code” pursuant to
                                                                                             the Stipulated Protective Order. If
                                  10                                                         filed publicly, this confidential
                                                                                             information could be used to
                                  11                                                         SonicWall’s disadvantage by
                                                                                             competitors as it concerns the
                                  12
Northern District of California




                                                                                             identification, organization, and
 United States District Court




                                  13                                                         or operation of SonicWall’s
                                                                                             proprietary products. See Grigg
                                  14                                                         Declaration ¶¶ 2-5.
                                                       Declaration Of John      GRANTED as   This document reflects
                                  15                   Gmuender in Support      to entire    information that SonicWall has
                                                       of Sonicwall Inc.’s      document.    designated as “Highly
                                  16
                                                       Motion For Partial                    Confidential – Attorneys’ Eyes
                                  17                   Summary Judgment                      Only” and “Highly Confidential –
                                                                                             Attorneys’ Eyes Only - Source
                                  18                                                         Code” pursuant to the Stipulated
                                                                                             Protective Order. If filed publicly,
                                  19                                                         this confidential information
                                                                                             could be used to SonicWall’s
                                  20
                                                                                             disadvantage by competitors as it
                                  21                                                         concerns the identification,
                                                                                             organization, and or operation of
                                  22                                                         SonicWall’s proprietary products,
                                                                                             including its source code. See
                                  23                                                         Grigg Declaration, ¶¶ 2-5.
                                  24   A to            SonicWall-             GRANTED as     SonicWall has designated this
                                       Gmuender        Finjan_00002562-2573 to entire        internal technical specification
                                  25   Declaration     (“SonicSandbox         document.      “Highly Confidential – Attorneys’
                                                       Design Specification”)                Eyes Only” pursuant to the
                                  26                                                         Stipulated Protective Order. If
                                                                                             filed publicly, this confidential
                                  27                                                         information could be used to
                                  28                                                         SonicWall’s disadvantage by

                                                                                   14
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 15 of 30




                                       ECF or Exh.
                                   1                 Document               Result       Reasoning
                                       No.
                                   2                                                     competitors as it concerns the
                                                                                         identification, organization, and
                                   3                                                     or operation of SonicWall’s
                                                                                         proprietary products. See Grigg
                                   4                                                     Declaration, ¶¶ 2-5.
                                       B to          SonicWall-             GRANTED as   SonicWall has designated this
                                   5
                                       Gmuender      Finjan_00873017-       to entire    document “Highly Confidential –
                                   6   Declaration   873027                 document.    Attorneys’ Eyes Only” pursuant
                                                     (“SonicSandbox high                 to the Stipulated Protective Order.
                                   7                 level design”)                      If filed publicly, this confidential
                                                                                         information could be used to
                                   8                                                     SonicWall’s disadvantage by
                                   9                                                     competitors as it concerns the
                                                                                         identification, organization, and
                                  10                                                     or operation of SonicWall’s
                                                                                         proprietary products. See Grigg
                                  11                                                     Declaration, ¶¶ 2-5.
                                       C to          Excerpts of            GRANTED as   SonicWall has designated this
                                  12                 SonicWall’s produced                document “Highly Confidential –
Northern District of California




                                       Gmuender                             to entire
 United States District Court




                                  13   Declaration   source code bearing    document.    Attorneys’ Eyes Only – Source
                                                     bates numbers                       Code” pursuant to the Stipulated
                                  14                 SonicWall-Finjan-                   Protective Order. If filed publicly,
                                                     SC_0412-421                         this confidential information
                                  15                                                     could be used to SonicWall’s
                                                                                         disadvantage by competitors as it
                                  16
                                                                                         concerns the identification,
                                  17                                                     organization, and or operation of
                                                                                         SonicWall’s proprietary products,
                                  18                                                     including source code. See Grigg
                                                                                         Declaration, ¶¶ 2-5.
                                  19   D to          Excerpts of            GRANTED as   SonicWall has designated this
                                       Gmuender      SonicWall’s produced   to entire    document “Highly Confidential –
                                  20
                                       Declaration   source code bearing    document.    Attorneys’ Eyes Only – Source
                                  21                 bates numbers                       Code” pursuant to the Stipulated
                                                     SonicWall-Finjan-                   Protective Order. If filed publicly,
                                  22                 SC_0098-104                         this confidential information
                                                                                         could be used to SonicWall’s
                                  23                                                     disadvantage by competitors as it
                                  24                                                     concerns the identification,
                                                                                         organization, and or operation of
                                  25                                                     SonicWall’s proprietary products,
                                                                                         including source code. See Grigg
                                  26                                                     Declaration, ¶¶ 2-5.
                                  27

                                  28
                                                                               15
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 16 of 30



                                           B.     ECF 329, Sealing Motion Related to Finjan’s Opposition to SonicWall’s Motion
                                   1              for Partial Summary Judgment
                                   2
                                       ECF or      Document                 Result                    Reasoning
                                   3
                                       Exh. No.
                                   4   ECF 326     Finjan’s Opposition to   GRANTED as to             The highlighted portions of
                                                   SonicWall’s Motion       highlighted portions at   this document reflect
                                   5               for Partial Summary      age 2, lines 15-20;       information that SonicWall
                                                   Judgment                 page 3, lines 20-22;      has designated as “Highly
                                   6                                        page 6, lines 2 and 16-   Confidential –Attorneys’
                                                                            22; page 7, lines 7-12    Eyes Only” or “Highly
                                   7
                                                                            and 23-27; page 12,       Confidential – Attorneys’
                                   8                                        lines 21-27; page 13,     Eyes Only – Source Code”
                                                                            lines 2-8, 11, 13-14,     pursuant to the Stipulated
                                   9                                        and 26-27; page 15,       Protective Order, and from
                                                                            lines 20-21; page 16,     which confidential
                                  10                                        lines 19-22 and 26-27;    information regarding
                                                                            page 17, lines 2-14       SonicWall’s accused
                                  11
                                                                            and 25-27; page 18,       products could potentially
                                  12                                        lines 1-6, 9-10, and      be discerned. See
Northern District of California




                                                                            15; page 19, lines        Declaration of K. Nicole
 United States District Court




                                  13                                        20-21.                    Williams In Support of
                                                                                                      Sealing (“Williams Sealing
                                  14                                                                  Decl.”) ¶ 3.
                                  15
                                                                                                      Specifically, as to page 2,
                                  16                                                                  lines 15-20; page 3, lines
                                                                                                      20-22; page 6, lines 2 and
                                  17                                                                  16-22; page 7, lines 7-12
                                                                                                      and 23-27; page 12, lines
                                  18                                                                  21-27; page 13, lines 2-8,
                                  19                                                                  11, 13-14, and 26-27; page
                                                                                                      15, lines 20-21; page 16,
                                  20                                                                  lines 19-22 and 26-27; page
                                                                                                      17, lines 2-14 and 25-27;
                                  21                                                                  page 18, lines 1-6, 9-10, and
                                                                                                      15; page 19, lines 20-21 of
                                  22                                                                  Finjan’s Opposition to
                                  23                                                                  SonicWall’s Motion for
                                                                                                      Partial Summary Judgment
                                  24                                                                  include references to
                                                                                                      SonicWall’s technical
                                  25                                                                  specifications as well as
                                                                                                      Finjan’s expert reports, all
                                  26
                                                                                                      of which contain
                                  27                                                                  information that SonicWall
                                                                                                      has designated as “Highly
                                  28                                                                  Confidential – Attorneys’
                                                                                     16
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 17 of 30




                                                                                            Eyes Only” or “Highly
                                   1
                                                                                            Confidential – Attorneys’
                                   2                                                        Eyes Only – Source Code”
                                                                                            pursuant to the Protective
                                   3                                                        Order. If filed publicly,
                                                                                            this confidential
                                   4                                                        information could be used
                                                                                            to SonicWall’s
                                   5
                                                                                            disadvantage by
                                   6                                                        competitors as it concerns
                                                                                            the identification,
                                   7                                                        organization, operation,
                                                                                            and source code related to
                                   8                                                        SonicWall’s proprietary
                                                                                            products. See Declaration
                                   9
                                                                                            of Nicole E. Grigg (“Grigg
                                  10                                                        Decl.”) ¶ 3, ECF 334.

                                  11
                                       Exh. A   Excerpts from the        GRANTED as to      This document reflects
                                  12            Expert Report of Dr.     entire document.   information SonicWall has
Northern District of California
 United States District Court




                                  13            Nenad Medvidovic                            designated “Highly
                                                Regarding                                   Confidential – Attorneys’
                                  14            Infringement by                             Eyes Only” and “Highly
                                                SonicWall, Inc. of                          Confidential – Attorneys’
                                  15            Patent Nos. 8,225,408;                      Eyes Only – Source Code”
                                                7,975,305 and                               pursuant to the Stipulated
                                  16            8,141,154, dated                            Protective Order, and from
                                  17            September 3, 2020                           which confidential
                                                                                            information regarding
                                  18                                                        SonicWall’s accused
                                                                                            products could potentially
                                  19                                                        be discerned. See Williams
                                                                                            Sealing Decl. ¶ 4.
                                  20

                                  21                                                        Specifically, Exhibit A
                                                                                            contains excerpts from
                                  22                                                        Finjan’s expert reports
                                                                                            which cite to and quote
                                  23                                                        SonicWall’s confidential
                                                                                            technical information that
                                  24
                                                                                            SonicWall has designated as
                                  25                                                        “Confidential – Attorneys’
                                                                                            Eyes Only” and
                                  26                                                        “Confidential – Attorneys’
                                                                                            Eyes only –Source Code”
                                  27                                                        pursuant to the Protective
                                                                                            Order. See Grigg Decl. ¶ 3.
                                  28
                                                                               17
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 18 of 30




                                   1
                                       Exh. B   Excerpts from the       GRANTED as to      This deposition transcript
                                   2            Deposition Transcript   entire document.   was designated by
                                                of Michael King taken                      SonicWall as “Highly
                                   3            July 24, 2020                              Confidential – Attorneys’
                                                                                           Eyes Only” pursuant to the
                                   4                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                   5
                                                                                           information regarding
                                   6                                                       SonicWall’s accused
                                                                                           products could be
                                   7                                                       potentially discerned. See
                                                                                           Williams Sealing Decl. ¶ 4.
                                   8
                                                                                           Specifically, Exhibit B is an
                                   9
                                                                                           excerpt from deposition
                                  10                                                       transcripts that contain
                                                                                           testimony that SonicWall
                                  11                                                       has designated as “Highly
                                                                                           Confidential – Attorneys’
                                  12                                                       Eyes Only” or “Highly
Northern District of California
 United States District Court




                                  13                                                       Confidential – Attorneys’
                                                                                           Eyes Only – Source Code”
                                  14                                                       pursuant to the Protective
                                                                                           Order. See Grigg Decl. ¶ 3.
                                  15   Exh. C   Excerpts from the       GRANTED as to      This deposition transcript
                                                Deposition Transcript   entire document.   was designated by
                                  16            of Shunhui Zhu taken                       SonicWall as “Highly
                                  17            July 16, 2020                              Confidential – Attorneys’
                                                                                           Eyes Only” pursuant to the
                                  18                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                  19                                                       information regarding
                                                                                           SonicWall’s accused
                                  20
                                                                                           products could potentially
                                  21                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                  22
                                                                                           Specifically, Exhibit C is an
                                  23                                                       excerpt from deposition
                                                                                           transcripts that contain
                                  24
                                                                                           testimony that SonicWall
                                  25                                                       has designated as “Highly
                                                                                           Confidential – Attorneys’
                                  26                                                       Eyes Only” or “Highly
                                                                                           Confidential – Attorneys’
                                  27                                                       Eyes Only – Source Code”
                                                                                           pursuant to the Protective
                                  28
                                                                              18
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 19 of 30




                                                                                           Order. See Grigg Decl. ¶ 3.
                                   1
                                       Exh. D   Excerpts from the       GRANTED as to      This deposition transcript
                                   2            Deposition Transcript   entire document.   was designated by
                                                of Eric Hawkes taken                       SonicWall as “Highly
                                   3            July 21, 2020                              Confidential – Attorneys’
                                                                                           Eyes Only” pursuant to the
                                   4                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                   5
                                                                                           information regarding
                                   6                                                       SonicWall’s accused
                                                                                           products could potentially
                                   7                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                   8
                                                                                           Specifically, Exhibit D is an
                                   9
                                                                                           excerpt from deposition
                                  10                                                       transcripts that contain
                                                                                           testimony that SonicWall
                                  11                                                       has designated as “Highly
                                                                                           Confidential – Attorneys’
                                  12                                                       Eyes Only” or “Highly
Northern District of California
 United States District Court




                                  13                                                       Confidential – Attorneys’
                                                                                           Eyes Only – Source Code”
                                  14                                                       pursuant to the Protective
                                                                                           Order. See Grigg Decl. ¶ 3.
                                  15   Exh. E   Presentation Produced   GRANTED as to      This document reflects
                                                as SonicWall-           entire document.   information SonicWall has
                                  16            Finjan_00549272-                           designated “Highly
                                  17            SonicWall-                                 Confidential – Attorneys’
                                                Finjan_00549291                            Eyes Only” pursuant to the
                                  18                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                  19                                                       information regarding
                                                                                           SonicWall’s accused
                                  20
                                                                                           products could potentially
                                  21                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                  22
                                                                                           Specifically, Exhibit E is a
                                  23                                                       SonicWall presentation or
                                                                                           technical specification that
                                  24
                                                                                           contains SonicWall’s
                                  25                                                       confidential technical
                                                                                           information that SonicWall
                                  26                                                       designated as “Highly
                                                                                           Confidential – Attorneys’
                                  27                                                       Eyes Only” pursuant to the
                                                                                           Protective Orde. See Grigg
                                  28
                                                                              19
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 20 of 30




                                                                                            Decl. ¶ 3.
                                   1
                                       Exh. F   Excerpts from the        GRANTED as to      This deposition contains
                                   2            Deposition Transcript    entire document.   information designated by
                                                of Eric B. Cole, Ph.D.                      SonicWall as “Highly
                                   3            taken October 22, 2020                      Confidential – Attorneys’
                                                                                            Eyes Only” pursuant to the
                                   4                                                        Stipulated Protective Order,
                                                                                            and from which confidential
                                   5
                                                                                            information regarding
                                   6                                                        SonicWall’s accused
                                                                                            products could potentially
                                   7                                                        be discerned. See Williams
                                                                                            Sealing Decl. ¶ 4.
                                   8
                                                                                            Specifically, Exhibit F is an
                                   9
                                                                                            excerpt from deposition
                                  10                                                        transcripts that contain
                                                                                            testimony that SonicWall
                                  11                                                        has designated as “Highly
                                                                                            Confidential – Attorneys’
                                  12                                                        Eyes Only” or “Highly
Northern District of California
 United States District Court




                                  13                                                        Confidential – Attorneys’
                                                                                            Eyes Only – Source Code”
                                  14                                                        pursuant to the Protective
                                                                                            Order. See Grigg Decl. ¶ 3.
                                  15   Exh. G   Expert Report of         GRANTED as to      This document reflects
                                                Michael                  entire document.   information SonicWall has
                                  16            Mitzenmacher, Ph.D.                         designated “Highly
                                  17            Regarding                                   Confidential – Attorneys’
                                                Infringement of                             Eyes Only” and “Highly
                                  18            SonicWall, Inc. of                          Confidential – Attorneys’
                                                Patent Nos. 6,804,780;                      Eyes Only – Source Code”
                                  19            6,965,968; and                              pursuant to the Stipulated
                                                7,613,926, dated                            Protective Order, and from
                                  20
                                                September 3, 2020                           which confidential
                                  21                                                        information regarding
                                                                                            SonicWall’s accused
                                  22                                                        products could potentially
                                                                                            be discerned. See Williams
                                  23                                                        Sealing Decl. ¶ 4.
                                  24
                                                                                            Specifically, Exhibit G
                                  25                                                        contains excerpts from
                                                                                            Finjan’s expert reports
                                  26                                                        which cite to and quote
                                                                                            SonicWall’s confidential
                                  27                                                        technical information that
                                                                                            SonicWall has designated as
                                  28
                                                                               20
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 21 of 30




                                                                                            “Confidential – Attorneys’
                                   1
                                                                                            Eyes Only” and
                                   2                                                        “Confidential – Attorneys’
                                                                                            Eyes only –Source Code”
                                   3                                                        pursuant to the Protective
                                                                                            Order. See Grigg Decl. ¶ 3.
                                   4   Exh. H   Excerpts from the        GRANTED as to      This document reflects
                                                Expert Report of Dr.     entire document.   information SonicWall has
                                   5
                                                Eric Cole Regarding                         designated “Highly
                                   6            Technology Tutorial                         Confidential – Attorneys’
                                                and Infringement by                         Eyes Only” and “Highly
                                   7            SonicWall, Inc. of                          Confidential – Attorneys’
                                                Patent Nos. 6,154,844;                      Eyes Only – Source Code”
                                   8            7,058,822; 7,647,633                        pursuant to the Stipulated
                                                and 8,677,494                               Protective Order, and from
                                   9
                                                                                            which confidential
                                  10                                                        information regarding
                                                                                            SonicWall’s accused
                                  11                                                        products could potentially
                                                                                            be discerned. See Williams
                                  12                                                        Sealing Decl. ¶ 4.
Northern District of California
 United States District Court




                                  13
                                                                                            Specifically, Exhibit G
                                  14                                                        contains excerpts from
                                                                                            Finjan’s expert reports
                                  15                                                        which cite to and quote
                                                                                            SonicWall’s confidential
                                  16                                                        technical information that
                                  17                                                        SonicWall has designated as
                                                                                            “Confidential – Attorneys’
                                  18                                                        Eyes Only” and
                                                                                            “Confidential – Attorneys’
                                  19                                                        Eyes only –Source Code”
                                                                                            pursuant to the Protective
                                  20                                                        Order. See Grigg Decl. ¶ 3.
                                  21   Exh. I   Excerpts from the        GRANTED as to      This deposition contains
                                                Deposition Transcript    entire document.   information designated by
                                  22            of Kevin Almeroth,                          SonicWall as “Highly
                                                Ph.D. taken October                         Confidential – Attorneys’
                                  23            21, 2020                                    Eyes Only” pursuant to the
                                                                                            Stipulated Protective Order,
                                  24
                                                                                            and from which confidential
                                  25                                                        information regarding
                                                                                            SonicWall’s accused
                                  26                                                        products could potentially
                                                                                            be discerned. See Williams
                                  27                                                        Sealing Decl. ¶ 4.
                                  28
                                                                               21
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 22 of 30




                                                                                           Specifically, Exhibit I is an
                                   1
                                                                                           excerpt from deposition
                                   2                                                       transcripts that contain
                                                                                           testimony that SonicWall
                                   3                                                       has designated as “Highly
                                                                                           Confidential – Attorneys’
                                   4                                                       Eyes Only” or “Highly
                                                                                           Confidential – Attorneys’
                                   5
                                                                                           Eyes Only – Source Code”
                                   6                                                       pursuant to the Protective
                                                                                           Order. See Grigg Decl. ¶ 3.
                                   7   Exh. J   Excerpt from the        GRANTED as to      This deposition contains
                                                Deposition Transcript   entire document.   information designated by
                                   8            of John Gmuender                           SonicWall as “Highly
                                                taken July 9, 2020                         Confidential – Attorneys’
                                   9
                                                                                           Eyes Only” pursuant to the
                                  10                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                  11                                                       information regarding
                                                                                           SonicWall’s accused
                                  12                                                       products could potentially
Northern District of California
 United States District Court




                                  13                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                  14
                                                                                           Specifically, Exhibit J is an
                                  15                                                       excerpt from deposition
                                                                                           transcripts that contain
                                  16                                                       testimony that SonicWall
                                  17                                                       has designated as “Highly
                                                                                           Confidential – Attorneys’
                                  18                                                       Eyes Only” or “Highly
                                                                                           Confidential – Attorneys’
                                  19                                                       Eyes Only – Source Code”
                                                                                           pursuant to the Protective
                                  20                                                       Order. See Grigg Decl. ¶ 3.
                                  21   Exh. K   Excerpt from the        GRANTED as to      This deposition contains
                                                Deposition Transcript   entire document.   information designated by
                                  22            of Patrick McDaniel,                       SonicWall as “Highly
                                                Ph.D. taken October                        Confidential – Attorneys’
                                  23            23, 2020                                   Eyes Only” pursuant to the
                                                                                           Stipulated Protective Order,
                                  24
                                                                                           and from which confidential
                                  25                                                       information regarding
                                                                                           SonicWall’s accused
                                  26                                                       products could potentially
                                                                                           be discerned. See Williams
                                  27                                                       Sealing Decl. ¶ 4.
                                  28
                                                                              22
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 23 of 30




                                                                                          Specifically, Exhibit K is an
                                   1
                                                                                          excerpt from deposition
                                   2                                                      transcripts that contain
                                                                                          testimony that SonicWall
                                   3                                                      has designated as “Highly
                                                                                          Confidential – Attorneys’
                                   4                                                      Eyes Only” or “Highly
                                                                                          Confidential – Attorneys’
                                   5
                                                                                          Eyes Only – Source Code”
                                   6                                                      pursuant to the Protective
                                                                                          Order. See Grigg Decl. ¶ 3.
                                   7   Exh. L   SonicWall Document   GRANTED as to        This document reflects
                                                Produced as          entire document.     information SonicWall has
                                   8            SonicWall-                                designated “Highly
                                                Finjan_00002532-                          Confidential – Attorneys’
                                   9
                                                SonicWall-                                Eyes Only” pursuant to the
                                  10            Finjan_00002550                           Stipulated Protective Order,
                                                                                          and from which confidential
                                  11                                                      information regarding
                                                                                          SonicWall’s accused
                                  12                                                      products could potentially
Northern District of California
 United States District Court




                                  13                                                      be discerned. See Williams
                                                                                          Sealing Decl. ¶ 4.
                                  14
                                                                                          Specifically, Exhibit L is a
                                  15                                                      SonicWall presentation or
                                                                                          technical specification that
                                  16                                                      contains SonicWall’s
                                  17                                                      confidential technical
                                                                                          information that SonicWall
                                  18                                                      designated as “Highly
                                                                                          Confidential – Attorneys’
                                  19                                                      Eyes Only” pursuant to the
                                                                                          Protective Orde. See Grigg
                                  20                                                      Decl. ¶ 3.
                                  21   Exh. N   SonicWall Document   GRANTED as to        This document reflects
                                                Produced as          entire document.     information SonicWall has
                                  22            SonicWall-                                designated “Highly
                                                Finjan_00002574-                          Confidential – Attorneys’
                                  23            SonicWall-                                Eyes Only” pursuant to the
                                                Finjan_00002592                           Stipulated Protective Order,
                                  24
                                                                                          and from which confidential
                                  25                                                      information regarding
                                                                                          SonicWall’s accused
                                  26                                                      products could potentially
                                                                                          be discerned. See Williams
                                  27                                                      Sealing Decl. ¶ 4.
                                  28
                                                                           23
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 24 of 30




                                                                                          Specifically, Exhibit N is a
                                   1
                                                                                          SonicWall presentation or
                                   2                                                      technical specification that
                                                                                          contains SonicWall’s
                                   3                                                      confidential technical
                                                                                          information that SonicWall
                                   4                                                      designated as “Highly
                                                                                          Confidential – Attorneys’
                                   5
                                                                                          Eyes Only” pursuant to the
                                   6                                                      Protective Orde. See Grigg
                                                                                          Decl. ¶ 3.
                                   7   Exh. P   SonicWall Document   GRANTED as to        This document reflects
                                                Produced as          entire document.     information SonicWall has
                                   8            SonicWall-                                designated “Highly
                                                Finjan_00599079-                          Confidential – Attorneys’
                                   9
                                                SonicWall-                                Eyes Only” pursuant to the
                                  10            Finjan_00599109                           Stipulated Protective Order,
                                                                                          and from which confidential
                                  11                                                      information regarding
                                                                                          SonicWall’s accused
                                  12                                                      products could potentially
Northern District of California
 United States District Court




                                  13                                                      be discerned. See Williams
                                                                                          Sealing Decl. ¶ 4.
                                  14
                                                                                          Specifically, Exhibit P is a
                                  15                                                      SonicWall presentation or
                                                                                          technical specification that
                                  16                                                      contains SonicWall’s
                                  17                                                      confidential technical
                                                                                          information that SonicWall
                                  18                                                      designated as “Highly
                                                                                          Confidential – Attorneys’
                                  19                                                      Eyes Only” pursuant to the
                                                                                          Protective Orde. See Grigg
                                  20                                                      Decl. ¶ 3.
                                  21   Exh. Q   SonicWall Document   GRANTED as to        This document reflects
                                                Produced as          entire document.     information SonicWall has
                                  22            SonicWall-                                designated “Highly
                                                Finjan_00373438-                          Confidential – Attorneys’
                                  23            SonicWall-                                Eyes Only” pursuant to the
                                                Finjan_00373472                           Stipulated Protective Order,
                                  24
                                                                                          and from which confidential
                                  25                                                      information regarding
                                                                                          SonicWall’s accused
                                  26                                                      products could potentially
                                                                                          be discerned. See Williams
                                  27                                                      Sealing Decl. ¶ 4.
                                  28
                                                                           24
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 25 of 30




                                                                                           Specifically, Exhibit Q is a
                                   1
                                                                                           SonicWall presentation or
                                   2                                                       technical specification that
                                                                                           contains SonicWall’s
                                   3                                                       confidential technical
                                                                                           information that SonicWall
                                   4                                                       designated as “Highly
                                                                                           Confidential – Attorneys’
                                   5
                                                                                           Eyes Only” pursuant to the
                                   6                                                       Protective Orde. See Grigg
                                                                                           Decl. ¶ 3.
                                   7   Exh. R   Email Produced as       GRANTED as to      This document reflects
                                                SonicWall-              entire document.   information SonicWall has
                                   8            Finjan_00465540-                           designated “Highly
                                                SonicWall-                                 Confidential – Attorneys’
                                   9
                                                Finjan_00465543                            Eyes Only” pursuant to the
                                  10                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                  11                                                       information regarding
                                                                                           SonicWall’s accused
                                  12                                                       products could potentially
Northern District of California
 United States District Court




                                  13                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                  14
                                                                                           Specifically, Exhibit R is an
                                  15                                                       internal SonicWall email
                                                                                           produced by SonicWall that
                                  16                                                       contains confidential
                                  17                                                       technical information that
                                                                                           SonicWall designated as
                                  18                                                       “”Highly Confidential –
                                                                                           Attorneys’ Eyes Only”
                                  19                                                       pursuant to the Protective
                                                                                           Order. See Grigg Decl. ¶ 3.
                                  20
                                       Exh. S   Excerpts from the       GRANTED as to      This deposition contains
                                  21            Deposition Transcript   entire document.   information designated by
                                                of Ravi Chopra dated                       SonicWall as “Highly
                                  22            December 19, 2019                          Confidential – Attorneys’
                                                                                           Eyes Only” pursuant to the
                                  23                                                       Stipulated Protective Order,
                                                                                           and from which confidential
                                  24
                                                                                           information regarding
                                  25                                                       SonicWall’s accused
                                                                                           products could potentially
                                  26                                                       be discerned. See Williams
                                                                                           Sealing Decl. ¶ 4.
                                  27
                                                                                           Specifically, Exhibit S is an
                                  28
                                                                              25
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 26 of 30




                                                                                          excerpt from deposition
                                   1
                                                                                          transcripts that contain
                                   2                                                      testimony that SonicWall
                                                                                          has designated as “Highly
                                   3                                                      Confidential – Attorneys’
                                                                                          Eyes Only” or “Highly
                                   4                                                      Confidential – Attorneys’
                                                                                          Eyes Only – Source Code”
                                   5
                                                                                          pursuant to the Protective
                                   6                                                      Order. See Grigg Decl. ¶ 3.
                                       Exh. T   Email Produced as    GRANTED as to        This document reflects
                                   7            FINJAN-SW 047873-    entire document.     information SonicWall has
                                                FINJAN-SW 047876                          designated “Highly
                                   8                                                      Confidential – Attorneys’
                                                                                          Eyes Only” pursuant to the
                                   9
                                                                                          Stipulated Protective Order,
                                  10                                                      and from which confidential
                                                                                          information regarding
                                  11                                                      SonicWall’s accused
                                                                                          products could potentially
                                  12                                                      be discerned. Additionally,
Northern District of California
 United States District Court




                                  13                                                      this document reflects
                                                                                          Finjan information that is
                                  14                                                      “Highly Confidential –
                                                                                          Attorneys’ Eyes Only”
                                  15                                                      pursuant to the Protective
                                                                                          Order, including
                                  16                                                      information relating to
                                  17                                                      Finjan’s licensing
                                                                                          negotiations and business
                                  18                                                      practices. Public disclosure
                                                                                          of this information would
                                  19                                                      cause harm to Finjan. See
                                                                                          Williams Sealing Decl. ¶¶ 4-
                                  20                                                      5.
                                  21
                                                                                          Specifically, Exhibit T is an
                                  22                                                      email that reflects
                                                                                          SonicWall’s confidential
                                  23                                                      technical information
                                                                                          designated as “Highly
                                  24
                                                                                          Confidential – Attorneys’
                                  25                                                      Eyes Only” pursuant to the
                                                                                          Protective Order. See Grigg
                                  26                                                      Decl. ¶ 3.

                                  27

                                  28
                                                                           26
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 27 of 30



                                            C.       ECF 335, Sealing Motion Related to SonicWall’s Reply in Support of its Motion
                                   1                 for Partial Summary Judgment
                                   2

                                   3   ECF or Exh.
                                                          Document                 Result             Reasoning
                                       No.
                                   4   ECF 336            Defendant SonicWall,     GRANTED as         The highlighted portions of this
                                                          Inc’s Reply in Support   to highlighted     document reflect information that
                                   5
                                                          of its Motion for        portions at:       SonicWall has designated as
                                   6                      Partial Summary                             “Highly Confidential – Attorneys’
                                                                                   Page 2: lines 3-
                                                          Judgment                                    Eyes Only” or “Highly
                                                                                   4;
                                   7                                                                  Confidential – Attorney’s Eyes
                                                                                   Page 3: lines 3-   Only – Source Code” pursuant to
                                   8                                               4;                 the Stipulated Protective Order. If
                                                                                   Page 9: lines      filed publicly, this confidential
                                   9                                               15-21, 24-26;      information could be used to
                                  10                                               Page 10: lines     SonicWall’s disadvantage by
                                                                                   21, 23, 25-28;     competitors as it concerns the
                                  11                                               Page 11: lines     identification, organization, and
                                                                                   1-3, 5-17;         or operation of SonicWall’s
                                  12                                                                  proprietary products. See
Northern District of California




                                                                                   Page 12: lines
 United States District Court




                                                                                                      Declaration of Nicole E. Grigg in
                                  13                                               1-3
                                                                                                      Support of Administrative Motion
                                  14                                                                  to File Documents Under Seal
                                                                                                      (“Grigg Declaration”), ¶¶ 2-5.
                                  15

                                  16   41 to              Excerpts from the July   GRANTED as         This document contains testimony
                                       Gunther            14, 2020 John            to entire          that SonicWall has designated as
                                  17   Declaration        Gordineer Deposition     document.          “Highly Confidential – Attorneys’
                                                          Transcript                                  Eyes Only” or “Highly
                                  18
                                                                                                      Confidential – Attorneys’ Eyes
                                  19                                                                  Only - Source Code” pursuant to
                                                                                                      the Stipulated Protective Order. If
                                  20                                                                  filed publicly, this confidential
                                                                                                      information could be used to
                                  21                                                                  SonicWall’s disadvantage by
                                                                                                      competitors as it concerns the
                                  22
                                                                                                      identification, organization, and
                                  23                                                                  or operation of SonicWall’s
                                                                                                      proprietary products, including its
                                  24                                                                  source code. See Grigg
                                                                                                      Declaration, ¶¶ 2-5.
                                  25
                                       42 to              Excerpts from the July   GRANTED as         This document contains testimony
                                  26   Gunther            21, 2020 Eric Hawkes     to entire          that SonicWall has designated as
                                       Declaration        Deposition Transcript    document.          “Highly Confidential – Attorneys’
                                  27                                                                  Eyes Only” or “Highly
                                  28                                                                  Confidential – Attorneys’ Eyes

                                                                                      27
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 28 of 30




                                   1   ECF or Exh.
                                                     Document               Result       Reasoning
                                       No.
                                   2                                                     Only - Source Code” pursuant to
                                                                                         the Stipulated Protective Order. If
                                   3                                                     filed publicly, this confidential
                                   4                                                     information could be used to
                                                                                         SonicWall’s disadvantage by
                                   5                                                     competitors as it concerns the
                                                                                         identification, organization, and
                                   6                                                     or operation of SonicWall’s
                                                                                         proprietary products, including its
                                   7
                                                                                         source code. See Grigg
                                   8                                                     Declaration, ¶¶ 2-5.
                                       43 to         Excerpts from the July GRANTED as   This document contains testimony
                                   9
                                       Gunther       24, 2020 Michael King to entire     that SonicWall has designated as
                                  10   Declaration   Deposition Transcript document.     “Highly Confidential – Attorneys’
                                                                                         Eyes Only” or “Highly
                                  11                                                     Confidential – Attorneys’ Eyes
                                                                                         Only - Source Code” pursuant to
                                  12                                                     the Stipulated Protective Order. If
Northern District of California
 United States District Court




                                                                                         filed publicly, this confidential
                                  13
                                                                                         information could be used to
                                  14                                                     SonicWall’s disadvantage by
                                                                                         competitors as it concerns the
                                  15                                                     identification, organization, and
                                                                                         or operation of SonicWall’s
                                  16                                                     proprietary products, including its
                                                                                         source code. See Grigg
                                  17
                                                                                         Declaration, ¶¶ 2-5.
                                  18   44 to         Excerpts from the      GRANTED as   This document contains testimony
                                       Gunther       October 22, 2020 Dr.   to entire    that SonicWall has designated as
                                  19
                                       Declaration   Eric Cole Deposition   document.    “Highly Confidential – Attorneys’
                                  20                 Transcript                          Eyes Only” or “Highly
                                                                                         Confidential – Attorneys’ Eyes
                                  21                                                     Only - Source Code” pursuant to
                                                                                         the Stipulated Protective Order. If
                                  22                                                     filed publicly, this confidential
                                  23                                                     information could be used to
                                                                                         SonicWall’s disadvantage by
                                  24                                                     competitors as it concerns the
                                                                                         identification, organization, and
                                  25                                                     or operation of SonicWall’s
                                                                                         proprietary products, including its
                                  26                                                     source code. See Grigg
                                  27                                                     Declaration, ¶¶ 2-5.
                                       45 to         Finjan’s notice of     GRANTED as   This document contains
                                  28   Gunther       inadvertently produced to entire    information that Finjan has
                                                                                28
                                       Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 29 of 30




                                   1   ECF or Exh.
                                                     Document                Result       Reasoning
                                       No.
                                   2   Declaration   documents bearing       document.    designated as “Highly
                                                     Bates numbers Finjan-                Confidential – Attorneys’ Eyes
                                   3                 SW 047873-76 and                     Only” pursuant to the Stipulated
                                   4                 privilege log dated                  Protective Order. See Grigg
                                                     July 24, 2018                        Declaration, ¶¶ 2-5.
                                   5

                                   6                                                      This document reflects
                                                                                          information regarding Finjan’s
                                   7                                                      internal business practices and
                                                                                          licensing negotiations, which
                                   8                                                      Finjan has designated “HIGHLY
                                                                                          CONFIDENTIAL –
                                   9                                                      ATTORNEYS’ EYES ONLY”
                                  10                                                      under the Protective Order (ECF
                                                                                          No. 68). Public disclosure of this
                                  11                                                      information would cause harm to
                                                                                          Finjan. See Declaration of K.
                                  12                                                      Nicole Williams in Support of
Northern District of California
 United States District Court




                                                                                          SonicWall’s Administrative
                                  13
                                                                                          Motion to File Under Seal ¶ 3,
                                  14                                                      ECF 338.
                                       46 to         SonicWall’s             GRANTED as   SonicWall has designated this
                                  15
                                       Gunther       Comprehensive           to entire    internal datasheet “Highly
                                  16   Declaration   Gateway Security        document.    Confidential – Attorneys’ Eyes
                                                     Suite datasheet bearing              Only” pursuant to the Stipulated
                                  17                 Bates Nos. SonicWall-                Protective Order. If filed publicly,
                                                     Finjan 00454707-709                  this confidential information
                                  18                                                      could be used to SonicWall’s
                                                                                          disadvantage by competitors as it
                                  19
                                                                                          concerns the identification,
                                  20                                                      organization, and or operation of
                                                                                          SonicWall’s proprietary products.
                                  21                                                      See Grigg Declaration, ¶¶ 2-5.
                                  22   47 to         SonicWall’s WAN         GRANTED as   SonicWall has designated this
                                       Gunther       Acceleration            to entire    internal datasheet “Highly
                                  23   Declaration   Appliance (WXA)         document.    Confidential – Attorneys’ Eyes
                                                     Series datasheet                     Only” pursuant to the Stipulated
                                  24                 bearing Bates Nos.                   Protective Order. If filed publicly,
                                                     SonicWall-Finjan                     this confidential information
                                  25
                                                     00017623-627                         could be used to SonicWall’s
                                  26                                                      disadvantage by competitors as it
                                                                                          concerns the identification,
                                  27                                                      organization, and or operation of
                                                                                          SonicWall’s proprietary products.
                                  28
                                                                                29
                                        Case 5:17-cv-04467-BLF Document 382 Filed 03/08/21 Page 30 of 30




                                   1    ECF or Exh.
                                                         Document             Result            Reasoning
                                        No.
                                   2                                                            See Grigg Declaration, ¶¶ 2-5.
                                   3         For the foregoing reasons:
                                   4         (1) SonicWall’s Administrative Motion to File Under Seal at ECF 319 is GRANTED;
                                   5         (2) Finjan’s Administrative Motion to File Under Seal at ECF 327 is TERMINATED as
                                   6             moot;
                                   7         (3) Finjan’s Amended Administrative Motion to File Under Seal at ECF 329 is GRANTED;
                                   8             and
                                   9         (4) SonicWall’s Administrative Motion to File Under Seal at ECF 335 is GRANTED.
                                  10

                                  11         IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 8, 2021
                                  14                                              ______________________________________
                                  15                                              BETH LABSON FREEMAN
                                                                                  United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  30
